Citation Nr: 1809118	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  15-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
1. Entitlement to service connection for vertigo, to include secondary to tinnitus or an acquired psychiatric disorder.
 
2. Entitlement to an increased rating for bilateral hearing loss evaluated as 10 percent disabling from September 7, 2010 to February 27, 2017.
 
3. Entitlement to an increased rating for bilateral hearing loss evaluated as 40 percent disabling since February 28, 2017.
 
4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his wife
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1952 to March 1955.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the VA Regional Office (RO) in St. Petersburg, Florida.
 
In October 2014, the Veteran and his wife testified at an RO hearing.  A transcript of the hearing has been associated with the claims file.
 
In May 2016 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 
 
In an October 2017 rating decision VA granted entitlement to a 40 percent rating for a bilateral hearing loss from February 28, 2017. As that award constitutes only a partial grant of the benefit sought on appeal the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The issues of entitlement to service connection for vertigo, to include secondary to tinnitus or an acquired psychiatric disorder, and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. From September 7, 2010 to February 27, 2017, the Veteran's hearing loss was manifested by no worse than Level IX in the right ear and Level II in the left ear.
 
2. Since February 28, 2017 The Veteran's hearing loss has been manifested by no worse than Level X in the right ear and Level V in the left ear.
 
 
CONCLUSIONS OF LAW
 
1. From September 7, 2010 to February 27, 2017 the criteria for a rating higher than 10 percent for bilateral hearing loss were not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).
 
2. Since February 28, 2017 the criteria for a rating higher than 40 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
The Veteran submitted a claim for entitlement to a total disability rating based on individual employability on September 7, 2010, and that application was considered, in part, to be a claim for an increased rating for bilateral hearing loss. The claim of entitlement to an increased rating was denied and the Veteran appealed. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). 38 C.F.R. § 4.85. To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100. Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. 38 C.F.R. § 4.86 (a). In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86 (b).
 
The appellant's medical records and lay statements show that he has reported his hearing loss is primarily manifested by difficulty understanding speech. The Veteran has stated, to include at the October 2014 hearing, that he has difficulty distinguishing words, talking on the telephone and hearing the television. The Veteran also testified in October 2014  that he experienced ear soreness which sometimes prevented him from wearing his hearing aids.

The March 2010 VA examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 85, 90, 105, and 105 decibels respectively, for an average of 96.25 decibels. Test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 revealed Hertz of 25, 45, 55, and 65 decibels respectively for an average of 47.5 decibels. Speech audiometry test results revealed speech recognition ability of 80 percent in the right ear and 92 percent in the left ear. The examiner noted that the functional effect of the Veteran's hearing loss was that he had to turn the television up extremely loud to hear. 
 
These results show that the Veteran did not have exceptional hearing impairment in the left ear. However, the results of the right ear demonstrated that the Veteran had exceptional hearing impairment because the puretone thresholds for 1000, 2000, 3000, and 4000 were all 55 decibels or higher. Therefore, the left ear findings must be applied to table VI, but the right ear findings will be applied to either table VI, or table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86.
 
Accordingly, application of the findings to Tables VI and VIA in 38 C.F.R. § 4.85 yields a finding of Level IX hearing loss in the right ear and Level I hearing loss in the left ear which warrants a noncompensable rating. 38 C.F.R. § 4.85.
 
The September 2011  VA examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 85, 80, 95, and 105 decibels, respectively for an average of 91.25 decibels. Test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 45, 60, and 70 decibels respectively for an average of 52.5 decibels. Speech audiometry test results revealed speech recognition ability of 70 percent in the right ear and 92 percent in the left ear. The examiner noted that the Veteran's hearing loss "would likely cause fairly significant communication difficulty in listening situations other than quiet, particularly if the speaker is on his right."
 
Application of the September 2011 findings to Tables VI and VIA in 38 C.F.R. § 4.85 again yields a finding of Level IX hearing loss in the right ear and Level I hearing loss in the left ear which warrants a noncompensable rating. Id.

The Veteran attended a VA audiological consultation in February 2012, where word recognition scores of 76 percent in the right ear and 88 percent in the left ear were reported. No puretone threshold measurements were reported, though a note indicated no significant increase since the previous 2011 audiogram. Even if such results were interpreted by substituting the puretone threshold findings of the September 2011 VA examination, a Level IX hearing loss in the right ear and Level II hearing loss in the left would be shown, warranting only a 10 percent rating, equal to that currently assigned for the period.  Id.

The Veteran also submitted the results of June 2016 and December 2016 private audiometric testing. Such tests included speech recognition testing but the examiner used a wordlist other than the Maryland CNC wordlist.  Therefore, those test results are inadequate for rating purposes. See 38 C.F.R. § 4.85 (a). The Board is therefore unable to assign any higher rating on the basis of the June 2016 and December 2016 private audiometric testing. 
 
At a February 28, 2017 VA examination the examiner concluded that use of the word recognition score was inappropriate due to residuals of a stroke which occurred in January 2017. Audiometric testing yielded results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 95, 105, 105, and 105 decibels respectively, for an average of 102.5 decibels. Test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 40, 65, 65, and 85 decibels respectively for an average of 63.5 decibels. 
 
With regard to functional impairment, the examiner noted that the Veteran reported that he could not hear, especially in his right ear. Additionally, the examiner noted that the Veteran would have difficulty hearing soft sounds and conversing over the telephone. As well, due to the high frequency hearing loss, the examiner stated that the Veteran would have difficulty hearing high frequency speech sounds that give clarity and discrimination between words and would thus have difficulty understanding speech in the presence of background noise or in multiple speaker situations. Application of the findings of the February 2017 examination to Tables VI and VIA in 38 C.F.R. § 4.85 yields a finding of Level X hearing loss in the right ear and Level V hearing loss in the left ear which warrants a 40 percent rating. Id.
 
The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination. Lendenmann, 3 Vet. App. 345. The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his VA examinations and October 2014 RO hearing. See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

The Veteran reported having difficulty hearing conversation but that is a functional difficulty that would be expected to be caused by his recorded levels of hearing loss. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.). Accordingly, the examinations of record are sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment.
 
Thus, the most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings.  Those reveal that the Veteran's hearing loss does not warrant a higher rating at any time during the appellate term. As the Veteran does not have the education or training to offer a medical opinion challenging the adequacy of the testing, and as there is nothing in the record to support his assertion that his hearing loss is, in fact, more severe than indicated on examination, the appellant's assertions are not probative. See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). The Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings. 
 
The preponderance of the competent and probative evidence shows that from September 7, 2010 to February 27, 2017, the Veteran's hearing loss was manifested by no worse than a Level IX disability in the right ear and a Level II disability in the left ear. At the February 28, 2017 VA examination a Level X hearing loss in the right ear and a level V hearing loss in the left ear were shown. At no time before February 28, 2017 was such severity demonstrated by probative evidence. Since February 28, 2017, the evidence preponderates against finding that the Veteran's hearing loss has been manifested by worse than a Level X disability in the right ear or a Level V disability the left ear. 
 
In sum, no higher rating is warranted on a schedular basis for bilateral hearing loss during the appellate term.
 
The Board has considered whether the Veteran's bilateral hearing loss warrants referral for extraschedular consideration. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made. 38 C.F.R. § 3.321 (b)(1). There is a three-step analysis for determining whether an extraschedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008). All steps must be met to justify referral. Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. The second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321 (b)(1).
 
The Veteran's symptoms of decreased hearing are expressly contemplated by the rating schedule. Hearing loss is precisely the type of impairment contemplated by the schedular criteria set forth in 38 C.F.R. § 4.86, Diagnostic Code 6100. Moreover, 38 C.F.R. § 4.85 specifies that hearing examinations for rating purposes will be conducted without the use of hearing aids. As such, the rating criteria explicitly contemplate unaided hearing, and the Veteran's assertions that he is sometimes unable to wear his hearing aids does not support finding an exceptional disability picture. In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms of decreased hearing.
 
With regard to the Veteran's contention that his hearing aids cause ear pain, the evidence preponderates against finding that "other related factors" as contemplated in the second step of Thun are present.  Specifically, the record presents no evidence of interference with employment or frequent periods of hospitalization attributable to the claimed ear pain. On the contrary, the Veteran has not asserted that ear pain itself is productive of any particular additional functional impairment. As such, the second step of Thun is not met as regards the reported ear pain, and referral for assignment of an extraschedular rating for such symptom is not warranted. 22 Vet. App. 111.
In summary, the assigned schedular ratings are adequate and the claims of entitlement to  increased ratings are denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; the preponderance of the evidence is against the Veteran's claim, and the doctrine is not applicable. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
ORDER
 
Entitlement to a rating in excess of 10 percent for bilateral hearing loss from September 7, 2010 to February 27, 2017 is denied.
 
Entitlement to a rating in excess of 40 percent for bilateral hearing loss since February 28, 2017 is denied.
 
 
REMAND
 
Vertigo
 
In the January 2018 appellate brief, the Veteran's representative argued that vertigo may be related to the claimant's service-connected acquired psychiatric disorder to include posttraumatic stress and dysthymic disorders. The representative provided citations to medical literature which indicate the possibility of an etiological relationship between psychiatric disorders and vertigo. As well, at his October 2014 hearing the Veteran appeared to suggest that his doctors had told him that his vertigo may have been related to depression. 
 
There is no medical opinion addressing whether vertigo is etiologically related to his service-connected acquired psychiatric disorder. Thus, remand is necessary to obtain a medical opinion to address this theory. 
 
Individual unemployability
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issue remanded above. This issue is therefore remanded, to be addressed after the following development has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Furnish the appellant's VBMS and Virtual VA files to an appropriate examiner.  An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following question:
 
Is it at least as likely as not (50 percent probability or greater) that vertigo was caused or is aggravated by the Veteran's acquired psychiatric disorder to include posttraumatic stress disorder and dysthymic disorder?

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
2. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
3. After undertaking any other development deemed appropriate, to include the provision of any appropriate VA examinations to assess the current nature and severity of all of the Veteran's service-connected disabilities, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


